 

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into as of October
19, 2012, by and between BeesFree, Inc., a Nevada corporation (the “Company”)
and David W. Todhunter (the “Executive”). This Agreement supersedes and replaces
that certain employment agreement by and between the Company and the Executive,
dated December 13, 2011.

 

Recitals

 

WHEREAS, the Company wishes to employ the Executive, and Executive wishes to be
so employed by the Company, on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:

 

Agreement

 

1.            Definitions. When used in this Agreement, the following terms
shall have the following meanings:

 

(a)                        “Accrued Obligations” shall mean:

 

(i)          any accrued but unpaid salary through the Termination Date;

 

(ii)         any unpaid or unreimbursed expenses incurred in accordance with
Company policy, including amounts due under Section 5(a) hereof, to the extent
incurred during the Term of Employment;

 

(iii)        any benefits provided under the Company’s Executive benefit plans
upon a termination of employment, in accordance with the terms therein,
including rights to equity in the Company pursuant to any plan or grant, and
settlement of any Equity Awards in accordance with the terms of such Equity
Awards;

 

(iv)        any unpaid Bonus in respect to any completed fiscal year that has
ended on or prior to the end of the Term of Employment; and

 

(v)         rights to indemnification by virtue of the Executive’s position as
an officer or director of the Company or its subsidiaries and the benefits under
any directors’ and officers’ liability insurance policy maintained by the
Company, in accordance with its terms thereof.

 

(b)                       “Board” shall mean the Board of Directors of the
Company.

 

(c)                       “Bonus” shall mean any bonus payable to the Executive
pursuant to Section 4(b) hereof.

 

 

 

 

 

(d)                       “Bonus Period” shall mean each period for which a
Bonus is payable. Unless otherwise specified by the Board, the Bonus Period
shall be the Company’s fiscal year.

 

(e)                       “Cause” shall mean, with respect to the Executive, the
following:

 

(i)          the commission of a felony or other crime involving moral
turpitude, or the commission of any other act or omission involving dishonesty
or fraud with respect to the Company or any Related Entity or any of its or
their respective customers or suppliers; or

 

(ii)         breach of fiduciary duty, willful misconduct or gross negligence
with respect to the Company or any Related Entity; or

 

(iii)        substantial and repeated failure to perform duties as reasonably
directed by the Board; provided, however, that if any such breach is subject to
cure, Executive shall be entitled to written notice of and an opportunity to
cure such breach to the Board’s reasonable satisfaction within 30 calendar days
of notice of such breach; or

 

(iv)        material breach of this Agreement; provided, however, that if any
such breach is subject to cure, Executive shall be entitled to written notice of
and an opportunity to cure such breach to the Board’s reasonable satisfaction
within 30 calendar days of notice of such breach; or

 

(v)         any action taken against Executive by a regulatory body or
self-regulatory organization that materially impairs the Executive from
performing his duty for a period of more than 180 days; or

 

(vi)        alcoholism or drug addiction which materially impairs the
Executive’s ability to perform his duties.

 

An act or failure to act shall not be “willful” if (A) done by the Executive in
good faith and (B) the Executive reasonably believed that such action or
inaction was in the best interests of the Company and the Related Entities.

 

(f)                       “Change in Control of the Company” shall mean:

 

(i)          consummation of a reorganization, merger or consolidation, sale,
disposition of all or substantially all of the assets or stock of the Company or
any other similar corporate event (a “Business Combination”), in each case,
unless, following such Business Combination, all or substantially all of the
individuals or entities who were the beneficial owners, respectively, of the
voting securities of the Company entitled to vote generally in the election of
directors immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries); or (ii) approval by the
Board of Directors of the Company of a complete dissolution or liquidation of
the Company; or (iii) any “person” (as such term is defined in Section 3(a)(9)
of the Securities Exchange Act of 1934 (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), is or becomes, after the
Commencement Date, a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
45% or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board of Directors of the
Company.

 

 

- 2 -

 

 

(g)          “CEO” shall mean the Chief Executive Officer of the Company.

 

(h)          “CFO” shall mean the Chief Financial Officer of the Company.

 

(i)           “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended from time to time.

 

(j)          “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(k)          “Commencement Date” shall mean October 19, 2012.

 

(l)          “Confidential Information” shall mean all trade secrets and
information disclosed to the Executive or known by the Executive as a
consequence of or through the unique position of his employment with the Company
or any Related Entity (including information conceived, originated, discovered
or developed by the Executive and information acquired by the Company or any
Related Entity from others) prior to or after the date hereof, and not generally
or publicly known (other than as a result of unauthorized disclosure by the
Executive), about the Company or any Related Entity or its business.

 

(m)          “Disability” shall have the meaning set forth in a policy or
policies of long-term disability insurance, if any, the Company obtains for the
benefit of itself and/or its employees. If there is no definition of
“disability” applicable under any such policy or policies, if any, then the
Executive shall be considered disabled due to mental or physical impairment or
disability, despite reasonable accommodations by the Company and any Related
Entity, to perform his customary or other comparable duties with the Company and
any Related Entity immediately prior to such disability for a period of at least
120 consecutive days or for at least 180 non-consecutive days in any 12-month
period.

 

(n)           “Equity Awards” shall mean any stock options, restricted stock,
restricted stock units, stock appreciation rights, phantom stock or other equity
based awards granted by the Company to the Executive.

 

(o)          “Excise Tax” shall mean any excise tax imposed by Section 4999 of
the Code, together with any interest and penalties imposed with respect thereto,
or any interest or penalties incurred by the Executive with respect to any such
excise tax.

 

(p)          “Expiration Date” shall mean the date on which the Term of
Employment, including any renewals thereof under Section 3(b) hereof, shall
expire.

 

 

- 3 -

 

 

(q)                        “Good Reason” shall mean:

 

(i)          the assignment to the Executive of any duties inconsistent in any
material respect with the Executive’s position (including status, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 2(b) hereof, or any other action by the Company that results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of written notice thereof given by the Executive; or

 

(ii)         any material failure by the Company to comply with any of the
provisions of Section 4 hereof, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and that is remedied by the
Company promptly after receipt of written notice thereof given by the Executive;
or

 

(iii)        any decrease in salary or bonuses payable pursuant to the terms of
this Agreement without the Executive’s written consent.

 

(r)                        “Net Income” shall be mean for any given period set
forth herein the Company’s revenues for such period less all losses,
depreciation, interest, taxes and other expenses for such period.

 

(s)                        “President” shall be President of the Company.

 

(t)                         “Related Entity” shall mean the Company and any
direct or indirect subsidiary of the Company or a subsidiary, and any business,
corporation, partnership, limited liability company or other entity designated
by the Board, in which the Company or a subsidiary holds a substantial ownership
interest, directly or indirectly.

 

(u)                        “Restricted Period” shall be the Term of Employment
plus the applicable Severance Term; provided, however, that if the Company
terminates the Executive’s employment for Cause, or Executive terminates his
employment without Good Reason, the Restrictive Period shall include the twelve
(12) month period following such termination.

 

(v)                        “Severance Amount” shall mean (i) in the event that
Executive’s employment is terminated without Cause or with Good Reason prior to
December 31, 2012, ninety (90) days of the Executive’s Annual Base Salary, (ii)
in the event that Executive’s employment is terminated without Cause or with
Good Reason after December 31, 2012 but prior to July 1, 2013, one hundred
eighty (180) days of the Executive’s Annual Base Salary and (iii) in the event
that Executive’s employment is terminated without Cause or with Good Reason
after July 1, 2013, one year of the Executive’s Annual Base Salary. The
Severance Amount shall be payable pursuant to the Company’s regular pay-roll
payment schedule during the applicable Severance Term, subject to applicable
withholding and other taxes.

 

(w)                        “Severance Term” shall equal the number days of Base
Salary being paid to Executive following the Termination Date.

 

 

- 4 -

 

 

(x)                        “Term of Employment” shall mean the period during
which the Executive shall be employed by the Company pursuant to the terms of
this Agreement.

 

(y)                        “Termination Date” shall mean the date on which the
Term of Employment ends.

 

(z)                        “Termination Year Bonus” shall mean any Bonus
declared and payable under Section 4(b) hereof for the Bonus Period in which the
Executive’s employment with the Company is terminated without Cause or with Good
reason.

 

2.            Employment.

 

(a)                        Employment and Term. The Company hereby agrees to
employ the Executive, and the Executive hereby agrees to serve the Company,
during the Term of Employment on the terms and conditions set forth herein.

 

(b)                        Duties of Executive. During the Term of Employment,
the Executive shall be employed and serve as the CEO, CFO and President of the
Company, and shall have such duties typically associated with such titles and
shall exercise such power and authority as may from time to time be delegated to
him by the Board. The Executive shall devote his full business time, attention
and efforts to the performance of his duties under this Agreement, render such
services to the best of his ability, and use his reasonable best efforts to
promote the interests of the Company. The Executive shall not engage in any
other business or occupation during the Term of Employment, including, without
limitation, any activity that (i) conflicts with the interests of the Company or
its Related Entities, (ii) interferes with the proper and efficient performance
of his duties for the Company, or (iii) interferes with the exercise of his
judgment in the Company’s best interests. Notwithstanding the foregoing or any
other provision of this Agreement, it shall not be a breach or violation of this
Agreement for the Executive to (x) serve on corporate (subject to prior approval
of the Board), civic or charitable boards or committees, (y) deliver lectures,
fulfill speaking engagements or teach at educational institutions, or (z) manage
personal investments, so long as such activities do not significantly interfere
with or significantly detract from the performance of the Executive’s
responsibilities to the Company in accordance with this Agreement.

 

3.            Term.

 

(a)                        Initial Term. The initial Term of Employment under
this Agreement, and the employment of the Executive hereunder, shall commence on
the Commencement Date and shall expire on the December 31, 2015, unless sooner
terminated in accordance with Section 6 hereof.

 

(b)                        Renewal Terms. At the end of the Initial Term, the
Term of Employment automatically shall renew for successive one (1) year terms
(subject to earlier termination as provided in Section 6 hereof), unless the
Company or the Executive delivers written notice to the other at least ninety
(90) days prior to the Expiration Date of its or his election not to renew the
Term of Employment.

 

 

- 5 -

 

 

(c)          Release. Upon termination of this Agreement in accordance with the
terms contained herein, as a condition to receiving any payments or benefits to
which he is entitled under the terms of this Agreement, the Executive shall
execute and deliver to the Company a release in the form attached hereto as
Exhibit A within thirty (30) days following his termination of employment. Such
release shall remain in full force and effect so long as the Company is in
compliance with its obligations to pay severance and provide the other
post-termination benefits hereunder, subject to the Executive continuing to
abide by the post-termination obligations and covenants contained herein.

 

4.            Compensation.

 

(a)                        Base Salary. The Executive shall receive an initial
base salary of $126,000 per annum effective September 1, 2012, until March 31,
2013. Following such time as the Company generated monthly Net Income of at
least $10,000 (as reflected in financial statements filed with the SEC),
Executive’s base salary shall be increased at the discretion of the Board to
$260,000 per annum through December 31, 2013. If the full Performance
Measurement (as defined in Section 5(c)(ii) hereof for the 2013 fiscal year is
achieved, then starting January 1, 2014, Executive’s base salary shall be
increased to $350,000 per annum through December 31, 2014. If the full
Performance Measurement for the 2013 fiscal year is not met, then the
Executive’s base salary increase for 2014 will be determined by the Board. If
the full Performance Measurement for the 2014 fiscal year is met, then starting
January 1, 2015, Executive’s base salary shall be increased to $500,000 per
annum through December 31, 2015. If the full Performance Measurement for the
2014 fiscal year is not met, then the Executive’s base salary increase for 2015
will be determined by the Board. Thereafter, Executive’s base salary shall be
determined by the Board (such salary at any given time, the "Base Salary") so
long as i) the salary is not lowered, and ii) the salary is comparable to other
CEO salaries for like size publicly traded companies. Such Base Salary shall be
payable in installments consistent with the Company’s normal payroll schedule,
subject to applicable withholding and other taxes. The Base Salary and
Executive’s other forms of compensation shall be reviewed, at least annually,
and may, by action and in the discretion of the Board or applicable committee
thereof, if applicable, be increased (but may not be decreased) at any time or
from time to time.

 

(b)                        Bonuses. During the Term of Employment, the Executive
shall be entitled to receive on a fiscal year basis a bonus from the Company
determined in the discretion by the Board or applicable committee thereof and
payable in cash, common stock of the Company or a combination of both; provided,
however, that such Bonus on a fiscal year basis shall not be more than fifty
(50%) percent of Executive’s Base Salary at the end of the calendar year. Such
Bonuses, if any, shall be determined based on the Board’s or applicable
committee’s sole and absolute discretion based upon its assessment of the
performance of the CEO in the following areas: (A) revenue growth of the
Company, (B) new business development, (C) investor relations, (D) communication
with the Board of Directors, (E) communication and collaboration with the other
members of management, and (F) special projects as assigned by the Board of
Directors.

 

 

- 6 -

 

 

5.            Expense Reimbursement and Other Benefits.

 

 

(a)                        Reimbursement of Expenses. Upon the submission of
proper substantiation by the Executive, and subject to such rules and guidelines
as the Company may from time to time adopt with respect to the reimbursement of
expenses of executive personnel, the Company shall reimburse the Executive for
all reasonable expenses actually paid or incurred by the Executive during the
Term of Employment in the course of and pursuant to the business of the Company.
The Executive shall account to the Company in writing for all expenses for which
reimbursement is sought and shall supply to the Company copies of all relevant
invoices, receipts or other evidence reasonably requested by the Company.

 

(b)                        Compensation/Benefit Programs. During the Term of
Employment, the Executive shall be entitled to participate in all medical,
dental, hospitalization, accidental death and dismemberment, disability, travel
and life insurance plans and retirement plans or other plans as are presently
and hereinafter offered by the Company to its executive personnel, including
savings, pension, profit-sharing and deferred compensation plans, subject to the
general eligibility and participation provisions set forth in such plans. In
addition, during the first six (6) months of the Term of Employment, the Company
will reimburse Executive for the expense incurred in participating in another
plan. Additionally, Executive shall be added as an insured to any director and
officer insurance policy that the Company or any of the Company’s subsidiaries
or affiliates hereafter procures.

 

(c)                        Equity Awards. The Company and Executive shall enter
into a Stock Option Agreement pursuant to which the Company shall grant to
Executive certain options (“Options”) to purchase common stock of the Company
upon such terms and conditions set forth below:

 

(i)          Options to purchase 500,000 shares of the Company’s common stock,
half of which shall vest on the date hereof and half on the earlier of December
31, 2012 and the closing of an investment into the Company of not less than $1
million.

 

(ii)         Performance Options to purchase up to 1,200,000 shares of the
Company’s common stock vesting 1/3 on each of December 31, 2013, 2014 and 1015
(each, a “Measurement Period”), based on the Company’s EBITDA for such periods
as listed below (each, a “Performance Measurement”). For each Measurement
Period, Performance Options shall begin vesting if the Company’s EBITDA reaches
at least 66.66% of the applicable Performance Measurement. The Performance
Options for each Measurement period will vest in full (400,000 per year) in the
event a Performance Measurement is reached 100%. The number of options to vest
in the event less than 100% of a Performance Measurement has been reached in any
given Measurement Period shall be at the discretion of the Board. The respective
Performance Measurements are as follows:

 

(A)         December 31, 2013 - $15,300,000

 

(B)         December 31, 2014 - $48,000,000 and

 

(C)         December 31, 2015 - $78,800,000.

 

 

- 7 -

 

 

Each Options shall be exercisable for a period of four (4) years from the date
of vesting of the Options, at an exercise price equal to the closing price of
the Company’s common stock on the date hereof. To the extent that any stock
options granted hereunder are not made pursuant to the any Stock Option Plan
covered by a registration statement declared effective by the Securities and
Exchange Commission (the “SEC”), the Company agrees to file with the SEC, within
a reasonable period following the grant of such options, a Form S-8 registration
statement covering the shares of common stock issuable upon exercise of the
stock options. In addition, the Executive shall be eligible to be granted Equity
Awards under (and therefore subject to all terms and conditions of) such plans
or programs as the Company may from time to time adopt, and subject to all rules
of regulation of the Securities and Exchange Commission applicable thereto. The
number and type of Equity Awards, and the terms and conditions thereof, shall be
determined by the Board or committee thereof, in its discretion and pursuant to
the plan or arrangement pursuant to which they are granted. Notwithstanding any
other provision in this Agreement, in the event of a Change in Control during
the Term of Employment, all Options granted to Executive as shall immediately
vest and be exercisable.

 

(d)                        Other Benefits. The Executive shall be entitled to
three (3) weeks of paid vacation days during each year of the Term of
Employment, to be taken at such times as the Executive and the Company shall
mutually determine and provided that no vacation time shall significantly
interfere with the duties required to be rendered by the Executive hereunder.
Any vacation time not taken by Executive during any calendar year may be carried
forward into any succeeding calendar year.

 

In addition, in the event that the Company requires that Executive relocate to a
Company location in excess of fifty (50) miles from Executive’s current home,
the Company will reimburse Executive up to a maximum of $20,000 in documented
relocation expenses.

 

The Executive shall receive such additional benefits, if any, as the Board shall
from time to time determine.

 

6.            Termination.

 

(a)                        General. The Term of Employment shall terminate upon
the earliest to occur of (i) the Executive’s death, (ii) a termination by the
Company by reason of the Executive’s Disability, (iii) a termination by the
Company with or without Cause, (iv) a termination by Executive with or without
Good Reason or (v) the non-renewal of the agreement. Upon any termination of
Executive’s employment for any reason, except as may otherwise be requested by
the Company in writing and agreed upon in writing by Executive, the Executive
shall resign from any and all directorships, committee memberships or any other
positions the Executive holds with the Company or any of its Related Entities.
Upon termination of Executive’s employment with the Company pursuant to this
Section, all compensation and benefits shall cease to accrue upon discharge of
Executive and the Company shall have no further obligations to the Executive or
his heirs, administrators, or executors with respect to compensation and
benefits thereafter, except to pay the Executive or his heirs, administrators or
executors as set forth in this Section.

 

(b)                        Termination by Company for Cause. The Company shall
at all times have the right, upon written notice to the Executive, to terminate
the Term of Employment for Cause. For purposes of this Section 6(b), any good
faith determination by the Board of Cause shall be binding and conclusive on all
interested parties. In the event that the Term of Employment is terminated by
the Company for Cause, the Executive shall be entitled only to the Accrued
Obligations, payable within a reasonable period following the Termination Date.

 

 

- 8 -

 

 

(c)                         Disability. The Company shall have the option to
terminate the Term of Employment upon written notice to the Executive, at any
time during which the Executive is suffering from a Disability. In the event
that the Term of Employment is terminated due to the Executive’s Disability, the
Executive shall be entitled to:

 

(i)          the Accrued Obligations, payable as soon as reasonably practicable
following the Termination Date;

 

(ii)         the Termination Year Bonus, payable within four (4) months after
the last day of the Bonus Period in which the Termination Date occurs;

 

(iii)        continuation of the health benefits provided to the Executive and
his covered dependents under the Company health plans as in effect from time to
time after the date of such termination with the Company paying all premiums
relating thereto until the earlier of: (A) twelve (12) months following the
Termination Date, or (B) the date the Executive commences employment with any
person or entity and, thus, is eligible for health insurance benefits; provided,
however, that as a condition of continuation of such benefits, the Company may
require the Executive to elect to continue his health insurance pursuant to
COBRA; and

 

(iv)        all Options granted to Executive herein and any other options
granted to Executive to purchase the Company’s common stock prior to after the
date of this Agreement shall immediately vest and be exercisable for a period of
nine (9) months from the date of the termination; provided, however, such period
of nine (9) months shall not exceed the earlier of the latest date upon which
such options could have expired by their original terms under any circumstances
or the tenth anniversary of the original date of grant of such options.

 

(d)                         Death. In the event that the Term of Employment is
terminated due to the Executive’s death, the estate of the Executive shall be
entitled to:

 

(i)          the Accrued Obligations, payable as soon as reasonably practicable
following the Termination Date;

 

(ii)         the Termination Year Bonus, payable within four (4) months after
the last day of the Bonus Period in which the Termination Date occurs;

 

(iii)        continuation of the health benefits provided to the Executive’s
covered dependents under the Company health plans as in effect from time to time
after the Executive’s death with the Company paying all premiums relating
thereto until twelve (12) months following the Termination Date; provided,
however, that as a condition of continuation of such benefits, the Company may
require the covered dependents to elect to continue such health insurance
pursuant to COBRA; and

 

(iv)        all Options granted to Executive as described herein and any other
options granted to Executive to purchase the Company’s common stock prior to
after the date of this Agreement shall immediately vest and be exercisable for a
period of nine (9) months from the date of the termination; provided, however,
such period of nine (9) months shall not exceed the earlier of the latest date
upon which such options could have expired by their original terms under any
circumstances or the tenth anniversary of the original date of grant of such
options.

 

 

- 9 -

 

 

(e)                         Termination Without Cause. The Company may terminate
the Term of Employment at any time without Cause, by written notice to the
Executive. In the event that the Term of Employment is terminated by the Company
without Cause (other than due to the Executive’s death or Disability), the
Executive shall be entitled to:

 

(i)          Accrued Obligations, payable as soon as reasonably practicable
following the Termination Date;

 

(ii)         the Termination Year Bonus, payable within four (4) months after
the last day of the Bonus Period in which the Termination Date occurs;

 

(iii)        the Severance Amount, payable in equal installments during the
Severance Period commencing with the first business day in the first calendar
month immediately following the month in which the employment of Executive has
been terminated;

 

(iv)        continuation of the health benefits provided to the Executive and
his covered dependents under the Company health plans as in effect from time to
time after the date of such termination with the Company paying all premiums
until the earlier of: (A) the end of the Severance Term, or (B) the date the
Executive commences employment with any person or entity and, thus, is eligible
for health insurance benefits; provided, however, that as a condition of
continuation of such benefits, the Company may require the Executive to elect to
continue his health insurance pursuant to COBRA; and

 

(v)         all Options granted to Executive as described herein and any other
options granted to Executive to purchase the Company’s common stock prior to
after the date of this Agreement shall immediately vest and be exercisable for a
period of nine (9) months from the date of the termination; provided, however,
such period of nine (9) months shall not exceed the earlier of the latest date
upon which such options could have expired by their original terms under any
circumstances or the tenth anniversary of the original date of grant of such
options.

 

(f)                        Termination by Executive for Good Reason. The
Executive may terminate the Term of Employment for Good Reason by providing the
Company thirty (30) days’ written notice setting forth in reasonable specificity
the event that constitutes Good Reason, which written notice, to be effective,
must be provided to the Company within thirty (30) days of the occurrence of
such event. During such thirty (30) day notice period, the Company shall have a
cure right (if curable), and if not cured within such period, the Executive’s
termination shall be effective upon the date immediately following the
expiration of the thirty (30) day notice period, and the Executive shall be
entitled to the same payments and benefits as provided in Section 6(e) above for
a termination without Cause.

 

(g)                        Termination by Executive Without Good Reason. The
Executive may terminate his employment without Good Reason by providing the
Company thirty (30) days’ written notice of such termination. In the event of a
termination of employment by the Executive under this Section 6(g), the
Executive shall be entitled only to the Accrued Obligations. In the event of
termination of the Executive’s employment under this Section 6(g), the Company
may, in its sole and absolute discretion, by written notice, accelerate such
date of termination and still have it treated as a termination without Good
Reason.

 

 

- 10 -

 

 

(h)                        Termination Upon Expiration Date. In the event that
Executive’s employment with the Company terminates upon the expiration of the
Term of Employment, either because the Executive refused to extend the Term of
Employment without Good Reason (and other than by reason of the Executive’s
Death or Disability), or the Company refused to extend the Term for Cause, the
Executive shall be entitled to only the Accrued Obligations, payable within a
reasonable period following the Termination Date. In the event that the Term of
Employment terminates either because the Company refused to extend the Term of
Employment without Cause (and other than by reason of the Executive’s Death or
Disability), or the Executive refused to extend the Term for Good Reason, the
Company shall pay the Executive:

 

(i)          the Accrued Obligations, payable as soon as practicable following
the Termination Date;

 

(ii)         the Termination Year Bonus, payable within 2 1/2 months after the
last day of the Bonus Period in which the Termination Date occurs;

 

(iii)        the Severance Amount, payable in equal monthly installments during
the Severance Term;

 

(iv)        continuation of the health benefits provided to the Executive and
his covered dependants under the Company health plans as in effect from time to
time after the date of such termination until the earlier of: (A) twelve (12)
months following the Termination Date, or (B) the date the Executive commences
employment with any person or entity and, thus, is eligible for health insurance
benefits; provided, however, that as a condition of continuation of such
benefits, the Company may require the Executive to elect to continue his health
insurance pursuant to COBRA; and

 

(v)         all Options granted to Executive as described herein and any other
options granted to Executive to purchase the Company’s common stock prior to
after the date of this Agreement shall immediately vest and be exercisable for a
period of nine (9) months from the date of the termination; provided, however,
such period of nine (9) months shall not exceed the earlier of the latest date
upon which such options could have expired by their original terms under any
circumstances or the tenth anniversary of the original date of grant of such
options.

 

(i)                        Section 280G Additional Payments by the Company.

 

(i)          Anything in this Agreement to the contrary notwithstanding, in the
event that the Executive shall become entitled to payments and/or benefits
provided by this Agreement or any other amounts in the “nature of compensation”
(whether pursuant to the terms of any plan, arrangement or agreement with the
Company, any person whose actions result in a change of ownership or effective
control covered by Section 280G(b)(2) of the Internal Revenue Code of 1986, as
amended (the “Code”) or any person affiliated with the Company or such person)
as a result of such change in ownership or effective control (collectively, the
“Company Payments”), and such Company Payments will be subject to the tax (the
“Excise Tax”) imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed by any taxing authority), the Company shall pay to the
Executive at the time specified in clause (iv) hereof an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Executive, after
deduction of any Excise Tax on the Company Payments and any U.S. federal, state,
and local income or payroll tax upon the Gross-Up Payment provided for by this
clause (i), but before deduction for any U.S. federal, state, and local income
or payroll tax on the Company Payments, shall be equal to the Company Payment.

 

 

- 11 -

 

 

(ii)         For purposes of determining whether any of the Company Payments and
Gross-Up Payment (collectively, the “Total Payments”) will be subject to the
Excise Tax and the amount of such Excise Tax, (A) the Total Payments shall be
treated as “parachute payments” within the meaning of Section 280G(b)(2) of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Section 280G(b)(3) of the Code) shall be treated as subject to the Excise
Tax, unless and except to the extent that, in the opinion of the Company’s
independent certified public accountants appointed prior to any change in
ownership (as described in Section 280G(b)(2) of the Code) or tax counsel
selected by such accountants or the Company (the “Accountants”) such Total
Payments (in whole or in part): (1) do not constitute “parachute payments,” (2)
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the “base amount” or (3)
are otherwise not subject to the Excise Tax, and (B) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280G of the Code. In
the event that the Accountants are serving as accountants or auditors for the
individual, entity or group effecting the change in control (within the meaning
of Section 280G of the Code), the Executive may appoint another nationally
recognized accounting firm to make the determinations hereunder (which
accounting firm shall then be referred to as the “Accountants” hereunder). All
determinations hereunder shall be made by the Accountants which shall provide
detailed supporting calculations both to the Company and the Executive at such
time as it is requested by the Company or the Executive. The determination of
the Accountants shall be final and binding upon the Company and the Executive.

 

(iii)        For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay U.S. federal income taxes at the highest
marginal rate of U.S. federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive’s residence
for the calendar year in which the Company Payments are to be made, net of the
maximum reduction in U.S. federal income taxes which could be obtained from
deduction of such state and local taxes if paid in such year. In the event that
the Excise Tax is subsequently determined by the Accountants to be less than the
amount taken into account hereunder at the time the Gross-Up Payment is made,
the Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the prior Gross-Up
Payment attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and U.S. federal, state and local income tax
imposed on the portion of the Gross-Up Payment being repaid by the Executive if
such repayment results in a reduction in Excise Tax or a U.S. federal, state and
local income tax deduction), plus interest on the amount of such repayment at
the rate provided in Section 1274(b)(2)(B) of the Code. Notwithstanding the
foregoing, in the event that any portion of the Gross-Up Payment to be refunded
to the Company has been paid to any U.S. federal, state and local tax authority,
repayment thereof (and related amounts) shall not be required until actual
refund or credit of such portion has been made to the Executive, and interest
payable to the Company shall not exceed the interest received or credited to the
Executive by such tax authority for the period it held such portion. The
Executive and the Company shall mutually agree upon the course of action to be
pursued (and the method of allocating the expense thereof) if the Executive’s
claim for refund or credit is denied. In the event that the Excise Tax is later
determined by the Accountants or the Internal Revenue Service (or other taxing
authority) to exceed the amount taken into account hereunder at the time the
Gross-Up Payment is made (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional Gross-Up Payment in respect of such excess
(plus any interest or penalties payable with respect to such excess) promptly
after the amount of such excess is finally determined.

 

 

- 12 -

 

 

(iv)        The Gross-Up Payment or portion thereof provided for in clause (iii)
shall be paid not later than the thirtieth (30th) day following an event
occurring which subjects the Executive to the Excise Tax; provided, however,
that if the amount of such Gross-Up Payment or portion thereof cannot be finally
determined on or before such day, the Company shall pay to the Executive on such
day an estimate, as determined in good faith by the Accountants, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code),
subject to further payments pursuant to clause (iii), as soon as the amount
thereof can reasonably be determined, but in no event later than the ninetieth
(90th) day after the occurrence of the event subjecting the Executive to the
Excise Tax. Subject to clauses (iii) and (viii) hereof, in the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, such excess shall constitute a loan by the Company to the
Executive, payable on the fifth (5th) day after demand by the Company (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code).

 

(v)         In the event of any controversy with the Internal Revenue Service
(or other taxing authority) with regard to the Excise Tax, the Executive shall
permit the Company to control issues related to the Excise Tax (at the Company’s
expense), provided that such issues do not potentially materially adversely
affect the Executive, but the Executive shall control any other issues. In the
event that the issues are interrelated, the Executive and the Company shall in
good faith cooperate so as not to jeopardize resolution of either issue, but if
the parties cannot agree, the Executive shall make the final determination with
regard to the issues. In the event of any conference with any taxing authority
as to the Excise Tax or associated income taxes, the Executive shall permit the
representative of the Company to accompany the Executive, and the Executive and
the Executive’s representative shall cooperate with the Company and its
Representatives.

 

(vi)        The Company shall be responsible for all charges of the Accountants.

 

 

- 13 -

 

 

(vii)       The Company and the Executive shall promptly deliver to each other
copies of any written communications, and summaries of any verbal
communications, with any taxing authority regarding the Excise Tax covered by
this Section 6(i).

 

(viii)      Nothing in this Section 6(i) is intended to violate the
Sarbanes-Oxley Act of 2002 and to the extent that any advance or repayment
obligation hereunder would do so, such obligation shall be modified so as to
make the advance a nonrefundable payment to the Executive and the repayment
obligation null and void. The provisions of this Section 6(i) shall survive the
termination of the Executive’s employment with the Company for any reason.

 

(j)                        Cooperation. Following the Term of Employment, the
Executive shall give his assistance and cooperation willingly, upon reasonable
advance notice with due consideration for his other business or personal
commitments, in any matter relating to his position with the Company, or his
expertise or experience as the Company or any Related Entity may reasonably
request, including his attendance and truthful testimony where deemed
appropriate by the Company or any Related Entity, with respect to any
investigation or the Company’s or any Related Entity’s defense or prosecution of
any existing or future claims or litigations or other proceedings relating to
matters in which he was involved or potentially had knowledge by virtue of his
employment with the Company. In no event shall his cooperation materially
interfere with his services for a subsequent employer or other similar service
recipient. To the extent permitted by law, the Company agrees that (i) it shall
promptly reimburse the Executive for his reasonable and documented expenses in
connection with his rendering assistance and/or cooperation under this Section
6(j) upon his presentation of documentation for such expenses and (ii) the
Executive shall be reasonably compensated for any continued material services as
required under this Section 6(j).

 

(k)                        Section 409A.

 

(i)          The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If the Executive notifies the Company
(with specificity as to the reason therefore) that the Executive believes that
any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause the Executive to incur any
additional tax or interest under Code Section 409A, the Company shall, after
consulting with the Executive, reform such provision to try to comply with Code
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Executive and
the Company of the applicable provision without violating the provisions of Code
Section 409A.

 

(ii)         Notwithstanding any provision to the contrary in this Agreement, if
the Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provision of any benefit that constitutes an item
of deferred compensation under Section 409A and becomes payable by reason of the
Executive’s separation from service, such payment or benefit shall not be made
or provided (subject to the last sentence of this Section 6(k)(ii)) prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of the Executive’s “separation from service” (as such term is defined under Code
Section 409A), and (ii) the date of Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 6(k)(ii) (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

 

 

- 14 -

 

 

7.                        Taxes. Anything in this Agreement to the contrary
notwithstanding, all payments required to be made by the Company hereunder to
the Executive or his estate or beneficiaries shall be subject to the withholding
of such amounts relating to taxes as the Company may reasonably determine it
should withhold pursuant to any applicable law or regulation. In lieu of
withholding such amounts, in whole or in part, the Company may, in its sole
discretion, accept other provisions for payment of taxes and withholding as
required by law, provided it is satisfied that all requirements of law affecting
its responsibilities to withhold have been satisfied.

 

8.                        Assignment. The Company shall have the right to assign
this Agreement and its rights and obligations hereunder in whole, but not in
part, to any corporation or other entity with or into which the Company may
hereafter merge or consolidate or to which the Company may transfer all or
substantially all of its assets, if in any such case said corporation or other
entity shall by operation of law or expressly in writing assume all obligations
of the Company hereunder as fully as if it had been originally made a party
hereto, but may not otherwise assign this Agreement or its rights and
obligations hereunder. The Executive may not assign or transfer this Agreement
or any rights or obligations hereunder.

 

9.                      Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to principles of conflict of laws.

 

 

- 15 -

 

  

10.          Arbitration.

 

(a)          Exclusive Remedy. The parties recognize that litigation in federal
or state courts or before federal or state administrative agencies of disputes
arising out of the Executive’s employment with the Company or out of this
Agreement, or the Executive’s termination of employment or termination of this
Agreement, may not be in the best interests of either the Executive or the
Company, and may result in unnecessary costs, delays, complexities, and
uncertainty. Except as otherwise provided in Section 11 hereof, the parties
agree that any dispute between the parties arising out of or relating to the
Executive’s employment, or to the negotiation, execution, performance or
termination of this Agreement or the Executive’s employment, including, but not
limited to, any claim arising out of this Agreement, claims under Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, Section 1981 of the Civil Rights Act of 1966, as amended, the Family
Medical Leave Act, the Executive Retirement Income Security Act, and any similar
federal, state or local law, statute, regulation, or any common law doctrine,
whether that dispute arises during or after employment shall be resolved by
arbitration in the New York, New York area, in accordance with the National
Employment Arbitration Rules of the American Arbitration Association, as
modified by the provisions of this Section 10. The parties each further agree
that the arbitration provisions of this Agreement shall provide each party with
its exclusive remedy, and each party expressly waives any right it might have to
seek redress in any other forum, except as otherwise expressly provided in this
Agreement. The parties acknowledge and agree that their obligations under this
arbitration agreement survive the expiration or termination of this Agreement
and continue after the termination of the employment relationship between the
Executive and the Company. Except as otherwise provided in Section 11 hereof, by
election of arbitration as the means for final settlement of all claims, the
parties hereby waive their respective rights to, and agree not to, sue each
other in any action in a federal, state or local court with respect to such
claims, but may seek to enforce in court an arbitration award rendered pursuant
to this Agreement. The parties specifically agree to waive their respective
rights to a trial by jury, and further agree that no demand, request or motion
will be made for trial by jury.

 

(b)          Arbitration Procedure and Arbitrator’s Authority. In the
arbitration proceeding, each party shall be entitled to engage in any type of
discovery permitted by the Federal Rules of Civil Procedure, to retain its own
counsel, to present evidence and cross-examine witnesses, to purchase a
stenographic record of the proceedings, and to submit post-hearing briefs. In
reaching his/her decision, the arbitrator shall have no authority to add to,
detract from, or otherwise modify any provision of this Agreement. The
arbitrator shall submit with the award a written opinion which shall include
findings of fact and conclusions of law. Judgment upon the award rendered by the
arbitrator may be entered in any court having competent jurisdiction.

 

(c)          Effect of Arbitrator’s Decision; Arbitrator’s Fees. The decision of
the arbitrator shall be final and binding between the parties as to all claims
which were or could have been raised in connection with the dispute, to the full
extent permitted by law. In all cases in which applicable federal law precludes
a waiver of judicial remedies, the parties agree that the decision of the
arbitrator shall be a condition precedent to the institution or maintenance of
any legal, equitable, administrative, or other formal proceeding by the
Executive in connection with the dispute, and that the decision and opinion of
the arbitrator may be presented in any other forum on the merits of the dispute.
If the arbitrator finds that the Executive was terminated in violation of law or
this Agreement, the parties agree that the arbitrator acting hereunder shall be
empowered to provide the Executive with any remedy available should the matter
have been tried in a court, including equitable and/or legal remedies,
compensatory damages and back pay. The arbitrator’s fees and expenses and all
administrative fees and expenses associated with the filing of the arbitration
shall be borne by the non-prevailing party.

 

- 16 -

 

  

11.          Restrictive Covenants.

 

(a)          Executive recognizes and acknowledges that the Company, Related
Entities and their subsidiaries, through the expenditure of considerable time
and money, have developed and will continue to develop in the Confidential
Information. In consideration of his continued employment by the Company
hereunder, Executive agrees that he will not, during the Restricted Period,
directly or indirectly, make any disclosure of Confidential Information now or
hereafter possessed by the Company, Related Entities, and/or any of their
current or future, direct or indirect subsidiaries (collectively, the "Group"),
to any person, partnership, corporation or entity either during or after the
term hereunder, except to employees of the Group and to others within or without
the Group, as Executive may deem necessary in order to conduct the Group's
business and except as may be required pursuant to any court order, judgment or
decision from any court of competent jurisdiction. The foregoing shall not apply
to information which is in the public domain on the date hereof; which, after it
is disclosed to Executive by the Group, is published or becomes part of the
public domain through no fault of Executive; which is known to Executive prior
to disclosure thereof to him by the Group as evidenced by his written records;
or, after Executive is no longer employed by the Group, which is thereafter
disclosed to Executive in good faith by a third party which is not under any
obligation of confidence or secrecy to the Group with respect to such
information at the time of disclosure to him. The provisions of this Section 6
shall continue in full force and effect notwithstanding termination of
Executive's employment under this Agreement or otherwise.

 

(b)          Executive agrees that if the Company has made and is continuing to
make all required payments to him upon and after termination of his employment,
then during the Restricted Period, Executive shall neither directly and/or
indirectly (a) solicit, hire and/or contact any prior (within twelve (12)
months) or then current employee of the Company and/or Related Entities nor any
of their respective direct and/or indirect subsidiaries (collectively, the
"Applicable Entities"), nor (b) solicit any business with any prior (within
twelve (12) months of termination) or then current customer and/or client of the
Applicable Entities. In addition, Executive shall not attempt (directly and/or
indirectly) to do anything either by himself or through others that he is
prohibited from doing pursuant to this Section 11. Given that this Agreement is
providing significant benefits to Executive, Executive hereby agrees that during
the Restricted Period, without the prior written consent of the Board, he will
not, directly or indirectly, either as principal, manager, agent, consultant,
officer, director, stockholder, partner, investor, lender or employee or in any
other capacity, carry on, be engaged in or have any financial interest in, any
business which is in competition with any business of the Applicable Entities.
For purposes of this section, a business shall be deemed to be in competition
with any business of the Applicable Entities if it is materially involved in the
purchase, sale or other dealing in any property or the rendering of any service
purchased, sold, dealt in or rendered by any member of the Applicable Entities
within the same geographic area in which such member of the Applicable Entities
effects such purchases, sales or dealings or renders such services; provided,
however, that for the period commencing with the termination of Executive's
employment, a business shall be deemed to be in competition with any business of
the Applicable Entities only if it is materially involved in the retail
brokerage business. Notwithstanding the foregoing, Executive shall be allowed to
make passive investments in publicly held competitive businesses as long as his
ownership is less than 5% of such business.

 

- 17 -

 

 

(c)          The Executive and the Company agree that at all times during the
Term of Employment and for a period of five years from and after the expiration
or termination of this Agreement and the termination of the Executive’s
employment with the Company, neither the Executive nor the Company will make,
publish or communicate at any time to any person or entity, including but not
limited to any client or other entity or person for which the Company provides
or provided at any relevant time any advertising or marketing or other services
or goods, any Disparaging (defined below) remarks, comments or statements
concerning the other (or, in the case of the Company, any of its directors,
managers, officers, partners, members or employees).  The previous sentence
shall not apply, however, in the case of any remarks, comments or statements
which are made (i) in testimony pursuant to a court order, subpoena, or legal
process, (ii) in discussions with any regulator or government agency, (iii) to a
court, mediator or arbitrator in connection with any litigation or dispute
between the Executive and the Company, or (iv) privately in the course of the
Company’s supervision or review of the Executive’s job performance. 
“Disparaging” remarks, comments or statements are those that impugn the
character, honesty, integrity, morality, business acumen or abilities of the
individual or entity being disparaged or that would adversely effect in any
manner the conduct of the business or the business reputation of such individual
or entity.

 

(d)          Executive acknowledges that the restrictive covenants (the
"Restrictive Covenants") contained in this Section 11 are a condition of his
continued employment and are reasonable and valid in geographical and temporal
scope and in all other respects. If any court determines that any of the
Restrictive Covenants, or any part of any of the Restrictive Covenants, is
invalid or unenforceable, the remainder of the Restrictive Covenants and parts
thereof shall not thereby be affected and shall be given full effect, without
regard to the invalid portion. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable because
of the geographic or temporal scope of such provision, such court shall have the
power to reduce the geographic or temporal scope of such provision, as the case
may be, and, in its reduced form, such provision shall then be enforceable. If
Executive breaches, or threatens to breach, any of the Restrictive Covenants,
the Company, in addition to and not in lieu of any other rights and remedies it
may have at law or in equity, shall have the right to injunctive relief; it
being acknowledged and agreed to by Executive that any such breach or threatened
breach would cause irreparable and continuing injury to the Company and that
money damages would not provide an adequate remedy to the Company.

 

12.          Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and, upon
its effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Executive.

 

13.          Survival. The respective rights and obligations of the parties
hereunder shall survive any termination of the Executive’s employment hereunder,
including without limitation, the Company’s obligations under Section 6, and the
expiration of the Term of Employment, to the extent necessary to the intended
preservation of such rights and obligations.

 

14.          Notices. All notices required or permitted to be given hereunder
shall be in writing and shall be personally delivered by courier or sent by
registered or certified mail, return receipt requested addressed as set forth
herein. Notices personally delivered or sent by overnight courier shall be
deemed given on the date of delivery and notices mailed in accordance with the
foregoing shall be deemed given upon the earlier of receipt by the addressee, as
evidenced by the return receipt thereof, or three (3) days after deposit in the
U.S. mail. Notice shall be sent (i) if to the Company, addressed to BeesFree,
Inc., 2101 Vista Parkway, Suite 122, West Palm Beach, FL 33411, and (ii) if to
the Executive, to his address as reflected on the payroll records of the
Company, or to such other address as either party shall request by notice to the
other in accordance with this provision.

 

- 18 -

 

 

15.          Benefits; Binding Effect. This Agreement shall be for the benefit
of and binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.

 

16.          Right to Consult with Counsel; No Drafting Party. The Executive
acknowledges having read and considered all of the provisions of this Agreement
carefully, and having had the opportunity to consult with counsel of his own
choosing, and, given this, the Executive agrees that the obligations created
hereby are not unreasonable. The Executive acknowledges that he has had an
opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted the Agreement.

 

17.          Severability. The invalidity of any one or more of the words,
phrases, sentences, clauses, provisions, sections or articles contained in this
Agreement shall not affect the enforceability of the remaining portions of this
Agreement or any part thereof, all of which are inserted conditionally on their
being valid in law, and, in the event that any one or more of the words,
phrases, sentences, clauses, provisions, sections or articles contained in this
Agreement shall be declared invalid, this Agreement shall be construed as if
such invalid word or words, phrase or phrases, sentence or sentences, clause or
clauses, provisions or provisions, section or sections or article or articles
had not been inserted. If such invalidity is caused by length of time or size of
area, or both, the otherwise invalid provision will be considered to be reduced
to a period or area which would cure such invalidity.

 

18.          Waivers. The waiver by either party hereto of a breach or violation
of any term or provision of this Agreement shall not operate nor be construed as
a waiver of any subsequent breach or violation.

 

19.          No Mitigation. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement.

 

20.          Section Headings. The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

21.          No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.

 

22.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument and agreement.

 

- 19 -

 

 

23.          Indemnification.

 

(a)          Subject to limitations imposed by law, the Company shall indemnify
and hold harmless the Executive to the fullest extent permitted by law from and
against any and all claims, damages, expenses (including reasonable attorneys’
fees), judgments, penalties, fines, settlements, and all other liabilities
incurred or paid by him in connection with the investigation, defense,
prosecution, settlement or appeal of any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative and to which the Executive was or is a party or is threatened to
be made a party by reason of the fact that the Executive is or was an officer,
Executive or agent of the Company, or by reason of anything done or not done by
the Executive in any such capacity or capacities, provided that the Executive
acted in good faith, in a manner that was not grossly negligent or constituted
willful misconduct and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful. The Company also shall pay any and all expenses (including reasonable
attorney’s fees) incurred by the Executive as a result of the Executive being
called as a witness in connection with any matter involving the Company and/or
any of its officers or directors.

 

(b)          The Company shall pay any expenses (including reasonable attorneys’
fees), judgments, penalties, fines, settlements, and other liabilities incurred
by the Executive in investigating, defending, settling or appealing any action,
suit or proceeding described in this Section 23 in advance of the final
disposition of such action, suit or proceeding. The Company shall promptly pay
the amount of such expenses to the Executive, but in no event later than 10 days
following the Executive’s delivery to the Company of a written request for an
advance pursuant to this Section 23, together with a reasonable accounting of
such expenses.

 

(c)          The Executive hereby undertakes and agrees to repay to the Company
any advances made pursuant to this Section 24 if and to the extent that it shall
ultimately be found that the Executive is not entitled to be indemnified by the
Company for such amounts.

 

(d)          The Company shall make the advances contemplated by this Section 23
regardless of the Executive’s financial ability to make repayment, and
regardless whether indemnification of the Indemnitee by the Company will
ultimately be required. Any advances and undertakings to repay pursuant to this
Section 23 shall be unsecured and interest-free.

 

(e)          The provisions of this Section 23 shall survive the termination of
the Term of Employment or expiration of the term of this Agreement.

 

- 20 -

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

  COMPANY:       BEESFREE, INC.         By: /S/ Andrea Festuccia   Name: Andrea
Festuccia   Title: Non-Executive Chairman         EXECUTIVE:       /S/ David W.
Todhunter   DAVID W. TODHUNTER

 

- 21 -

 

 

EXHIBIT A

 

FORM OF RELEASE

 

I, DAVID W. TODHUNTER, on behalf of myself and my heirs, successors and assigns,
in consideration of the performance by BeesFree, Inc., a Nevada corporation
(together with its Subsidiaries, the “Company”), of its material obligations
under the Employment Agreement, dated as of _________, 2012 (the “Agreement”),
do hereby release and forever discharge as of the date hereof the Company, its
Affiliates, each such Person’s respective successors and assigns and each of the
foregoing Persons’ respective present and former directors, officers, partners,
stockholders, members, managers, agents, representatives, employees (and each
such Person’s respective successors and assigns) (collectively, the “Released
Parties”) to the extent provided below.

 

1.          I understand that any payments or benefits paid or granted to me
under Section 6 of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the payments
and benefits specified in Section 6 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release.

 

2.          I knowingly and voluntarily release and forever discharge the
Company and the other Released Parties from any and all claims, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date of this
General Release), whether under the laws of the United States or another
jurisdiction and whether known or unknown, suspected or claimed against the
Company or any of the Released Parties which I, my spouse, or any of my heirs,
executors, administrators or assigns, have or may have, which arise out of or
are connected with my employment with, or my separation from, the Company
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Civil Rights Act of 1866, as amended; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, or defamation; or any claim for
costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”);
provided, however, that nothing contained in this General Release shall apply
to, or release the Company from, (i) any obligation of the Company contained in
the Agreement to be performed after the date hereof or (ii) any vested or
accrued benefits pursuant to any employee benefit plan, program or policy of the
Company.

 

- 22 -

 

 

3.          I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.

 

4.          I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release. I acknowledge
and agree that my separation from employment with the Company in compliance with
the terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5.          In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I covenant that I shall not directly or
indirectly, commence, maintain or prosecute or sue any of the Released Persons
either affirmatively or by way of cross-complaint, indemnity claim, defense or
counterclaim or in any other manner or at all on any Claim covered by this
General Release. I further agree that in the event I should bring a Claim
seeking damages against the Company, or in the event I should seek to recover
against the Company in any Claim brought by a governmental agency on my behalf,
this General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.

 

6.          I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

7.          I agree that this General Release is confidential and agree not to
disclose any information regarding the terms of this General Release, except to
my immediate family and any tax, legal or other counsel I have consulted
regarding the meaning or effect hereof or as required by law, and I will
instruct each of the foregoing not to disclose the same to anyone.

 

8.          Any non-disclosure provision in this General Release does not
prohibit or restrict me (or my attorney) from responding to any inquiry about
this General Release or its underlying facts and circumstances by the Securities
and Exchange Commission, FINRA or any other self-regulatory organization or
governmental entity.

 

9.          Without limitation of any provision of the Agreement, I hereby
expressly re-affirm my obligations under Section 12 under the Agreement.

 

10.         Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

- 23 -

 

 

“Affiliate” means, with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person.

 

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

(a)          I HAVE READ IT CAREFULLY;

 

(b)          I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP
IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;

 

(c)          I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

(d)          I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY (VIA THE AGREEMENT
AND THIS RELEASE) BEFORE EXECUTING IT AND I HAVE DONE SO OR, AFTER CAREFUL
READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

(e)          I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON _______________ __, _____ TO CONSIDER
IT AND THE CHANGES MADE SINCE THE _______________ __, _____ VERSION OF THIS
RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

- 24 -

 

 

(f)          THE CHANGES TO THE AGREEMENT SINCE _______________ ___, _____
EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.

 

(g)          I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE EIGHTH DAY FOLLOWING EXECUTION OF THE AGREEMENT;

 

(h)          I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND
WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

(i)          I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

(j)          THIS RELEASE SHALL REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE
COMPANY IS IN COMPLIANCE WITH ITS OBLIGATIONS TO PAY SEVERANCE AND PROVIDE THE
OTHER POST-TERMINATION BENEFITS UNDER THE AGREEMENT, SUBJECT TO THE EXECUTIVE
CONTINUING TO ABIDE BY THE POST-TERMINATION OBLIGATIONS AND COVENANTS CONTAINED
IN THE AGREEMENT.

 

DATE: ___________ __, ______  

 

- 25 -

 

